Case 2:19-mj-00024-MTP Document1 Filed 08/13/19 Page 1 of 3

 

AO 91 (Rev. 11/11) Criminal Complaint ae Pie Or MISSISSIFP!

AUG 13 2019

ARTHUR JOHNSTON
DEPUTY

      
    

 

UNITED STATES DISTRICT COURT

for the

  

 

 

 

 

Southern District of Mississippi

 

 

United States of America )
Vv. ) , ‘ note?
Juan Felipe Perez-Rodriguez Case No. a : (J m) Ub =
)
)
7 = @
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of | August 7, 2019 in the county of ___ Jasper _ inthe
Southern District of Mississippi —_, the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1253(a)(1)(A) Failure to Depart

This criminal complaint is based on these facts:

See attached affidavit

Continued on the attached sheet.

Complainant 's,stgnature

Brent Druery, SA HSI

Printed name and title

Sworn to before me and signed in my presence.

Date: 08/13/2019 de |

Judge 's signature

 

City andstate: Jackson, Mississippi - Mike T. Parker, United States Magistrate Judge

 

 

Printed name and title
Case 2:19-mj-00024-MTP Document 1 Filed 08/13/19 Page 2 of 3

AFFIDAVIT FOR PROBABLE CAUSE FOR
A COMPLAINT AND ARREST WARRANT

I, Brent Druery, being duly sworn, do hereby depose and state the following:
INTRODUCTION AND AGENT BACKGROUND

1. I am employed as a Special Agent with Homeland Security Investigations
(“HSI”), assigned to the Resident Agent in Charge in Jackson, Mississippi. I have been so
employed since November of 2002. I have received training and been assigned to conduct
investigations of criminal violations of the United States Code as enumerated in Titles 8, 18, 19,
21, 22, 31 and various other federal statutes.

2. I submit this affidavit based on information known to me personally from the
investigation, as well as information obtained from others who have investigated the matter or
have personal knowledge of the facts herein. This affidavit is being submitted in support of a
criminal complaint against Juan Felipe Perez-Rodriguez, and, as such, does not include all the
information known to me as part of this investigation, but only information sufficient to establish
probable cause for the issuance of a criminal complaint against Juan Felipe Perez-Rodriguez for
violating Title 8, United States Code, Sections 1253(a)(1)(A), failure to depart the United States
after a final order of removal under administrative processes.

PROBABLE CAUSE
3. On August 07, 2019, Immigration and Customs Enforcement (ICE) executed seven
criminal and administrative search warrants at chicken processing company locations across the
Southern District of Mississippi. During the execution of the search warrant at Peco Foods, 95
Commerce Drive, Bay Springs, Mississippi 39338, ICE officials encountered Juan Felipe Perez-
Rodriguez (Alien #3758), an illegal alien from Guatemala. Queries within ICE databases

revealed Juan Felipe Perez-Rodriguez was previously encountered on February 9, 2001, near
Case 2:19-mj-00024-MTP Document1 Filed 08/13/19 Page 3 of 3

Jackson, Mississippi, placed in deportation proceedings, and released. Juan Felipe Perez-
Rodriguez was ordered removed on June 4, 2001, by an Immigration Judge. Queries within ICE
databases yielded negative results for outbound border crossing for Perez-Rodriguez. When
encountered on August 7, 2019, Juan Felipe Perez-Rodriguez was employed utilizing the alias
John Gonzalez.
CONCLUSION
a Based on these underlying facts and circumstances, as set forth above, it is my

belief that probable cause exists showing that Juan Felipe Perez-Rodriguez, is a citizen and
national of Guatemala, illegally present in the United States, who has previously been ordered
removed from the United States and failed to depart within 90 days following the final order of
removal, and thereafter was found in the United States, in violation of Title 8, United States
Code, Sections 1253(a)(1)(A).

Respectfully submitted,

Brent Druery | Y

Special Agent
Homeland Security Investigations

SWORN to before me on this (3 day of August, 2019.

Yer JA

UNITED STATES MAGISTRATE JUDGE

 
